 1   MICHAEL J. HADDAD (State Bar No. 189114)
     JULIA SHERWIN (State Bar No. 189268)
 2   MAYA RODRIGUEZ SORENSEN (State Bar No. 250722)
 3   TERESA ALLEN (State Bar No. 264865)
     HADDAD & SHERWIN LLP
 4   505 Seventeenth Street
     Oakland, California 94612
 5   Telephone: (510) 452-5500
     Fax: (510) 452-5510
 6

 7   Attorneys for Plaintiff
     JAMES NEUROTH
 8
 9                                     UNITED STATES DISTRICT COURT

10                                  NORTHERN DISTRICT OF CALIFORNIA

11     JAMES NEUROTH, et al.,
                                                                  Case No. 3:15-CV-03226-RS (LB)
12              Plaintiffs,
                                                                  STIPULATION AND ORDER OF
13       v.                                                       DISMISSAL PURSUANT TO
                                                                  SETTLEMENT AGREEMENT
14     MENDOCINO COUNTY, et al.,                                  BETWEEN PLAINTIFF AND ALL
                                                                  DEFENDANTS EXCEPT DEFENDANTS
15              Defendants.                                       CITY OF WILLITS, KEVIN LEEF, AND
                                                                  JEFF ANDRADE
16

17

18
              This Stipulation and (Proposed) Order does not include Defendants City of Willits, Kevin
19
     Leef, or Jeff Andrade. Pursuant to settlement agreement between the remaining parties, and the
20
     monetary settlements having been paid, the parties below hereby stipulate and agree to dismiss this
21
     matter, with all parties to bear their own costs and attorneys’ fees. The parties further stipulate that
22
     United States Magistrate Judge Laurel Beeler shall retain jurisdiction to oversee, and if necessary
23
     enforce, the non-monetary terms of the settlement that were placed on the record on January 25,
24
     2019. The terms of the non-monetary agreement between Plaintiff and Defendant CFMG that was
25
     placed on the record is amended to provide:
26

27            In California, for the counties with current contracts that have RN’s on site 24/7,
              CFMG’s policy is that the RN must be consulted and the RN is responsible to
28
                                    STIPULATION OF DISMISSAL; [PROPOSED] ORDER
                         Neuroth, et al. v. Mendocino County, et al., U.S.D.C. No. 3:15-cv-03226-RS
                                                             1
            make the disposition decision at intake for that patient. For the counties with
 1          current contracts that do not have RN’s on site 24/7, CFMG will consult with its
 2          clients as to the feasibility and cost of arranging for an RN to speak with the
            patient via remote video connection before making the disposition decision for that
 3          patient.
                                                            Haddad & Sherwin LLP
 4
     Dated: February 28, 2019                        By:        /s/ Julia Sherwin
 5                                                              Julia Sherwin
                                                                Attorneys for Plaintiff
 6
                                                                Patton & Ryan LLC
 7
     Dated: March 20, 2019                           By:        /s/ Michael G. Vranicar
 8                                                              Michael G. Vranicar
                                                                Attorneys for County Defendants
 9

10                                                              Jerome Varanini, Attorney at Law
                                                                Bertling Law Group
11
     Dated: March 28, 2019                           By:        /s/ Jerome Varamini
12                                                              Jerome Varanini
                                                                Attorney for Defendants CFMG and Jennifer
13                                                              Caudillo

14

15   * Approval of the filing of this document has been obtained from all signatories.

16
     PURSUANT TO STIPULATION, AND FOR GOOD CAUSE, IT IS SO ORDERED.
17

18

19   Dated: _______________
             May 3, 2019                                   ________________________________
                                                           HONORABLE RICHARD SEEBORG
20
                                                           UNITED STATES DISTRICT JUDGE
21

22

23

24

25

26

27

28
                                  STIPULATION OF DISMISSAL; [PROPOSED] ORDER
                       Neuroth, et al. v. Mendocino County, et al., U.S.D.C. No. 3:15-cv-03226-RS
                                                            2
